DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
There is no special definition of “paintable surface layer” or “paintable material” in this application.  A plain and ordinary definition is applied.  “Paintable” is interpreted to include any paint, coating, primer, varnish, polyurethane, or any layer which can be applied by a painting method (including, e.g., roller coatings, brush coatings, spray coatings).
Claim 11, lines 8-10 state: “wherein only the region that is visible from the outside of the motor vehicle has a paintable surface layer or is comprised of a paintable material.”  This limitation (wherein clause of lines 8-10 of claim 11) has closest support provided by paragraph [6] of the written specification.  However, the terms “paintable surface layer” and “+paintable material” are not defined.  Note that a “paintable” surface, layer or material is wholly different than a “painted” surface, layer or material.  “Paintable” means the component can be painted.  “Paintable” doesn’t mean a desire to paint.  “Non-paintable” doesn’t mean a desire not to paint.  Strictly interpreted: The visible regions are the only regions where paintable surfaces, layers or materials could reside.  This means that the non-visible regions must have non-paintable surfaces, layers or materials.  As far as the Office is aware every surface, layer or material is paintable and there are no known non-paintable surfaces.  A covered, hidden or masked area is paintable because the covering or masking may be removed and the area painted.  The Office is not aware of any mechanism, material or process that could permanently make a surface non-paintable.  Applicant has not disclosed any mechanism, material or process that could permanently make a surface non-paintable.  Applicant has not disclosed that “paintable” is associated with cleaning, sanding, smoothing, roughening or any surface preparation for painting. 
	In this application, only covering and masking of parts of the plastics container are discussed and these processes do not make the surfaces, layers or materials non-paintable.  To be clear, masking or covering is not being claimed.  Paint or a coating is not claimed either.  There is no quality or characteristic of the paintable surface layer or paintable material in the visible region that is different than the surface layer and material in a non-visible region.  The visible and non-visible regions are identical in every aspect other than visibility.  A non-visible region could easily be painted.
	The Office recognizes the benefits and advantages of the invention.  A fuel tank made of modular plastic segment would only require those plastic segments which are visible to be painted while lesser or non-visible plastic segments would not require any preparation or painting, this saves paint material and preparation time necessary for a fuel tank that is entirely painted.  The painted plastic segment and non-painted plastic segments are assembled after painting to complete the fuel tank construction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The metes and bounds of claim 11 can’t be accurately determined because the terms “paintable surface layer” and paintable material” are not well defined.  All surface layers and materials are paintable.  Furthermore, the term “only” has been used to differentiate the visible regions with a paintable surface layer or paintable material from the non-visible regions which are prohibited from having a paintable surface layer or paintable material.  No quality or characteristic is implied or claimed by “paintable.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 11, 13-14 and 17 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tabuchi et al. (US 2019/0092414) (Tabuchi).
Tabuchi has benefit of foreign priority to application JP 2017-188800 filed 28 September 2017.
Tabuchi discloses a plastics container (fuel tank, title) of modular construction installed in a motor vehicle (motorcycle as shown in Fig. 1, paragraph [24]), comprising: a first plastics segment (upper half body 45); and a second plastics segment (lower half body 46); wherein the first and second plastics segments are connected to one another by plastics welding (welding of bonding portions 47, 48 together as discussed in paragraph [127], last sentence and paragraph [134], last sentence); wherein at least one of the first and second plastics segments has a region which is visible from an outside of the motor vehicle (upper half body 45 is nearly completely visible on its outer surface as shown installed in Fig. 1) and wherein only the region that is visible from the outside of the motor vehicle has a paintable surface layer or is comprised of a paintable material.
Re claim 13, the body 35 is made of high density polyethylene (HDPE) a paintable plastic material (see paragraph [90]).
Re claim 14, the paintable surface layer 35 is back-molded with plastic [barrier sheet layer 36 of ethylene vinyl alcohol (EVOH)] (see paragraphs [83] and [91]).
Re claim 17, bonding portions 47, 48 are considered welding flanges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2011/0233225) in view of De Keyzer et al. (US 2017/0217075) (De Keyzer).
Goto discloses a container (fuel tank 10) of modular construction (upper housing 12 and lower housing 14 are connected to form tank) installed in a motor vehicle (four-wheel drive or rear-wheel drive vehicle 1, see paragraph [2], first sentence) comprising: first and second segments, wherein at least one of the first and second segments has a region which is visible from the outside of the motor vehicle (lower housing 14 is visible from underneath and outside the vehicle) and wherein only the region that is visible from the outside of the motor vehicle has a paintable surface layer or is comprised of a paintable material.  Goto fails to disclose the plastics material of the segments and plastics welding to attach the segments to each other.  
De Keyzer teaches a plastics container of modular construction [Fig. 1 shows the seam between two tank halves (top and bottom) that are attached by welding at welding flanges] installed on a vehicle (abstract, first sentence mentions “vehicle” component), comprising: a first plastics segment (top half); and a second plastics segment (bottom half); wherein the first and second plastics segments are connected to one another by plastics welding.  The construction of De Keyzer is substantially similar in shape and design to that of Goto with both designed with an upwardly concave portion provided on the outside surface of the bottom half to accommodate an exhaust pipe.  It would have been obvious to a person having an ordinary skill in the art at the time the invention was filed to substitute the De Keyzer fuel tank for the Goto fuel tank and modify the materials and construction of Goto to be made of two plastic segments and plastics welding to connect the two segments to provide a tank of lightweight and durable construction for fuel efficiency.  The resulting combination of motor vehicle and fuel tank will have a paintable surface layer on a visible portion of the fuel tank of De Keyzer.
Re claim 12, the paintable surface layer of De Keyzer is thin aluminum sheet outer layer 23.
Re claim 13, the paintable surface layer of De Keyzer is plastic of outer wall 10 (HDPE, see paragraph 45, line 3).
Re claim 14, the back-molded method is a product by process limitation evaluated in accordance with MPEP 2113.  The paintable outer surfaces of layered portions both where the outer surface of De Keyzer’s fuel tank is plastic or metal have a structure consistent with being back-molded with plastic.
Re claim 15, the term “connector” is broadly interpreted and includes connecting or intermediate layers as Fig. 2 and 3 of De Keyzer have details of connecting or intermediate layers like reinforcement layer 21.
Re claim 16, the term “installation element” is broadly interpreted.  The installation element 22 of the present invention includes a hook 23 as that portion extending in a plane parallel to the welding flange and the element 22 and hook 23 are shown to be portions of paintable surface layer 16, see Fig. 2 of the present invention.  The same structure in the welding flange as shown in Fig. 1 of De Keyzer is believed to meet the claim 16 limitations.
Re claim 17, both segments have welding flanges which meet as shown in Fig. 1 of De Keyzer.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Mackey (US 7857928).
Tabuchi discloses that the plastics container is a fuel tank (title) and the motor vehicle is a motorcycle (see Fig. 1 and paragraph [24]).  Figure 1 of Tabuchi fails to disclose a position of a seat of the motorcycle.  Mackey teaches a position of a fuel tank 100 for a motorcycle as being positioned between a seat 210 and handlebars.  It would have been obvious to a person having an ordinary skill in the art at the time the invention was filed to place the fuel tank between handlebars and seat as the seat is comfortably distanced from the handlebars allowing a comfortable reach of extended arms when seated on the seat.
  
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Mathew (US 2016/0039282).
	Tabuchi fails to disclose a region of the fuel tank covered by a faceplate.  Mathew teaches a shell 42 and straps 20, both of which cover an external surface of a fuel tank and are considered faceplates.  It would have been obvious to a person having an ordinary skill in the art at the time the invention was filed to add a faceplate to shield a surface of the fuel tank and add securing force to stabilize the position of the fuel tank.

Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 27 June 2022, with respect to the rejection(s) of claim(s) 11-17, 19-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goto, Tabuchi, Mackey and Mathew.
Applicant believes the inventive feature is that “only a specified region is paintable.”  See remarks, last line of third paragraph.  The invention is indefinite in that there is a lack of disclosure of what specific structure makes this invention not paintable or whether applicant feels that a decision not to paint is what makes a surface or material not paintable.  The Office fails to find any structural difference between paintable and not paintable surfaces and materials.
Changes to the claim rejections have been made to address the amended claims as now directed to a combination of a “plastics container of modular construction installed on a motor vehicle,” “the plastics container is a fuel tank” and “the motor vehicle is a motor cycle.”  See claims 1 and 19.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733